Citation Nr: 1243499	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  04-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an extradural mass of the left, lateral L-2 vertebra.

2.  Entitlement to service connection for short-term memory loss.

3.  Entitlement to service connection for reduced overall strength, energy, and wellness.

4.  Entitlement to service connection for physical weakness, poor concentration, and poor memory, to include as due to ionizing radiation exposure.

5.  Entitlement to service connection for an undiagnosed illness, manifested by general weakness, constant fatigue, and lack of concentration.

6.  Entitlement to service connection for frequent and urgent urination.

7.  Entitlement to service connection for frequent and urgent defecation.

8.  Entitlement to service connection for residuals of removal of basal cell carcinoma of the left upper back.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine.

11.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine prior to September 2, 2011, and an initial rating in excess of 20 percent from September 2, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1996, with prior active service totaling eleven years and five days.  He served a total of more than 22 years on active duty, to include duty in the Southwest Asia Theatre of Operations from August 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This matter was most previously before the Board in April 2009 and June 2011, when it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, for additional evidentiary and procedural development.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

In an August 2012 rating decision, the AMC partially granted the Veteran's claim for an increased initial rating for left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine; a 20 percent rating was assigned, effective from September 2, 2011.  Accordingly, the Board has recharacterized this issue as it appears on the first page of this remand and it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDING OF FACT

By way of November 2012 written correspondence from the Veteran's representative, prior to promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for (1) an extradural mass of the left, lateral L-2 vertebra, (2) short-term memory loss, (3) reduced overall strength, energy, and wellness, (4) physical weakness, poor concentration, and poor memory, to include as due to ionizing radiation exposure, (5) an undiagnosed illness, manifested by general weakness, constant fatigue, and lack of concentration, (6) frequent and urgent urination, (7) frequent and urgent defecation and (8) residuals of removal of basal cell carcinoma of the left upper back, as well as entitlement to increased ratings for (9) degenerative disc disease of the lumbosacral spine, (10) right lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine and (11) left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran's representative dated in November 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the assigned 50 percent combined rating, and he wished to withdraw his appeal.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of entitlement to service connection for (1) an extradural mass of the left, lateral L-2 vertebra, (2) short-term memory loss, (3) reduced overall strength, energy, and wellness, (4) physical weakness, poor concentration, and poor memory, to include as due to ionizing radiation exposure, (5) an undiagnosed illness, manifested by general weakness, constant fatigue, and lack of concentration, (6) frequent and urgent urination, (7) frequent and urgent defecation and (8) residuals of removal of basal cell carcinoma of the left upper back, as well as entitlement to increased ratings for (9) degenerative disc disease of the lumbosacral spine, (10) right lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine and (11) left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to service connection for an extradural mass of the left, lateral L-2 vertebra is dismissed.

The appeal as to entitlement to service connection for short-term memory loss is dismissed.

The appeal as to entitlement to service connection for reduced overall strength, energy, and wellness is dismissed

The appeal as to entitlement to service connection for physical weakness, poor concentration, and poor memory, to include as due to ionizing radiation exposure is dismissed.

The appeal as to entitlement to service connection for an undiagnosed illness, manifested by general weakness, constant fatigue, and lack of concentration is dismissed.

The appeal as to entitlement to service connection for frequent and urgent urination is dismissed.

The appeal as to entitlement to service connection for frequent and urgent defecation is dismissed.

The appeal as to entitlement to service connection for residuals of removal of basal cell carcinoma of the left upper back is dismissed.
The appeal as to entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine is dismissed.

The appeal as to entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine is dismissed.

The appeal as to entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine prior to September 2, 2011, and an initial rating in excess of 20 percent from September 2, 2011 is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


